Case: 15-10179   Date Filed: 08/17/2015   Page: 1 of 6


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10179
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:14-cr-00316-SCB-TBM-1



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                 versus

JERMAINE LAVAN HARRISON,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 17, 2015)

Before MARCUS, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                 Case: 15-10179        Date Filed: 08/17/2015        Page: 2 of 6


       Defendant Jermaine Harrison appeals his 151-month total sentence, imposed

after he pled guilty to two counts of being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). On appeal, Defendant argues that his sentence

was substantively unreasonable in light of the 18 U.S.C. § 3553(a) factors because

although his history and personal characteristics justified a downward variance, the

district court placed undue emphasis on his criminal history and the need to protect

the public. After review, we affirm.

       We review the reasonableness of a sentence for an abuse of discretion using

a two-step process. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

We look first to whether the district court committed any significant procedural

error and then at whether the sentence is substantively unreasonable in light of the

totality of the circumstances and the 18 U.S.C. § 3553(a) factors. 1 Id. Although in

choosing the sentence, the district court must consider the § 3553(a) factors, the

district court is not required to address each factor separately. United States v.

Bonilla, 463 F.3d 1176, 1182 (11th Cir. 2006). The party challenging the sentence

bears the burden of showing that it is unreasonable. Pugh, 515 F.3d at 1189. We


       1
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                  2
                Case: 15-10179      Date Filed: 08/17/2015      Page: 3 of 6


will reverse only if “left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” Id. at 1191 (quotation marks omitted).

       Here, Defendant has identified no procedural errors nor has he shown that

his sentence is substantively unreasonable. Defendant’s 151-month total sentence

is at the low end of the advisory guideline range of 151 to 188 months’

imprisonment. See United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008)

(explaining that, while we do not apply a presumption, we ordinary expect a

sentence inside the advisory guidelines range to be reasonable). Additionally,

Defendant’s sentence on each § 922(g)(1) count does not exceed the 120-month

statutory maximum under 18 U.S.C. § 924(a)(2).2 See United States v. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008) (citing the fact that the sentence imposed

was well below the statutory maximum as an indication of reasonableness).

       Before denying Defendant’s request for a 120-month total sentence, the

district court engaged in a lengthy discussion with Defendant about his troubled

background, mental health issues, and lengthy criminal history. Specifically, the

court acknowledged Defendant’s “tragic background,” his lack of education, the


       2
           As noted previously, Defendant was convicted of two counts of being a felon in
possession of a firearm. The district court sentenced Defendant to 120 months’ imprisonment on
the first count and 31 months’ imprisonment on the second count, to run consecutively.
                                              3
                Case: 15-10179       Date Filed: 08/17/2015      Page: 4 of 6


fact that he had constantly been in and out of prison, and Defendant’s mental

problems and continued drug use. However, the district court ultimately concluded

that given Defendant’s lengthy and escalating criminal history and his failure to

have ever functioned independently, a within-guideline sentence was appropriate.

Although the district court did not believe Defendant’s mental health issues and

drug use warranted a downward variance, the court took them into account in

recommending that Defendant receive mental health counseling and intensive drug

treatment while incarcerated.

       Defendant has certainly had a troubled life. His mother died when he was 9

years old and he was shuffled from one family member to another. He never

finished school, suffers from bipolar schizophrenia, 3 and has used drugs to self-

medicate. But we discern no abuse of discretion in the district court’s

determination that these facts did not warrant a downward variance when balanced

against Defendant’s demonstrated tendency to commit further crimes soon after

release from prison, his lengthy criminal history, and the escalating severity of his

criminal conduct. See United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007)

(stating that “[t]he weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court.” (quotation marks


       3
          Despite this diagnosis and the discussion about Defendant’s functional ability, a
psychiatrist evaluated Defendant and determined that he was competent to stand trial, and
Defendant’s counsel had no doubts about Defendant’s competency at the time of sentencing.
                                               4
              Case: 15-10179     Date Filed: 08/17/2015   Page: 5 of 6


omitted)). Specifically, Defendant committed the present offenses within eight

months of being released from prison for a prior drug possession conviction.

Defendant also has a criminal history that spans from 2001 to the present and that

includes numerous convictions for burglary, theft, traffic violations (driving

without a proper license), and possession of controlled substances. As a result of

these convictions, Defendant’s criminal history score was 19, which is six points

higher than the minimum required for a criminal history category of VI. See

U.S.S.G. Ch. 5 Pt. A. Moreover, Defendant’s criminal conduct has progressed

from drug possession to selling guns and drugs. As the district court

acknowledged, such ongoing criminal behavior raises obvious concerns that

Defendant will likely continue to commit crimes and to pose a danger to his

community.

      Contrary to Defendant’s argument, the district court’s statement that it was

“warehousing” Defendant because of his continuous commission of crimes and the

court’s inability to find any other means to prevent Defendant from committing

future crimes does not render Defendant’s sentence unreasonable. As Defendant’s

counsel acknowledged, it is difficult to find a place other than prison where

Defendant can function mentally and be prevented from committing further crimes.

      For all these reasons, Defendant has not met his burden to show that his 151-

month total sentence is substantively unreasonable.


                                          5
     Case: 15-10179   Date Filed: 08/17/2015   Page: 6 of 6


AFFIRMED.




                              6